UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 31, 2009 Kesselring Holding Corporation (Exact name of registrant as specified in its charter) Delaware 0-51378 51-0539828 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1956 Main Street, Sarasota, Florida, Florida 34236 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (941) 953-5774 Copies to: Stephen M. Fleming, Esq. Law Offices of Stephen M. Fleming PLLC 110 Wall Street, 11th
